CURTIS E. DILLON
v.
BURL CAIN, WARDEN; RICHARD STALDER, SECRETARY.
No. 2009 CA 0245.
Court of Appeals of Louisiana, First Circuit.
September 11, 2009.
Not Designated for Publication
CURTIS E. DILLON, Angola, LA, Counsel for Plaintiff/Appellant In Proper Person.
L. BRUCE DODD, Baton Rouge, LA, Counsel for Defendant/Appellee Louisiana Department of Public Safety and Corrections.
Before: DOWNING, GAIDRY and McCLENDON, JJ.
DOWNING, J.
Plaintiff/appellant, Curtis E. Dillon, an inmate incarcerated at Angola State Penitentiary, appeals a judgment that dismissed his suit against the State, with prejudice. Mr. Dillon alleges that the Louisiana Department of Safety and Corrections miscalculated his sentence and relied on invalid evidence in doing so. For the following reasons, we affirm the district court judgment.
The thrust of Mr. Dillon's appeal is that the "Jail Credit Letters" that were used to calculate his sentence were allegedly inadequate because they do not comply with La. R.S. 15:590-96. Mr. Dillon also alleges that he was not credited with other time spent incarcerated since he claims no valid record exists for those times he spent in jail. Mr. Dillon, however, has offered no proof of the times he alleges were not credited nor has he shown why the documentation elicited from the Avoyelles Parish Sheriffs Office computer does not comply with the public records law.
A reading of Commissioner Smart's Recommendation indicates that documents in the form of "jail credit letters" from Avoyelles Parish do reflect when Mr. Dillon was placed in physical custody for a Simple Burglary charge and for an Attempted First Degree Murder charge. The record also shows the date that Mr. Dillon was convicted on both charges and sentenced to fifty years in prison on each count. After a review of the record and relevant jurisprudence, we conclude that Mr. Dillon's assignments of error are without merit, and the district court did not abuse its discretion in dismissing Mr. Dillon's suit. Accordingly, the judgment of the district court is affirmed.
The costs of this appeal are assessed against the plaintiff/appellant, Curtis E. Dillon. This summary disposition is rendered in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2.
AFFIRMED.